            Case 3:19-cr-02673-CAB Document 35 Filed 06/19/20 PageID.100 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                FlL ED


             UNITED STATES OF AMERICA
                                  V.                                (For Offenses Committed On or
         ROXANA MULATO HERNANDEZ (1)
                                                                       Case Number:        3:19-CR-02673-CAB

                                                                    Michael David Stein
                                                                    Defendant's Attorney
USM Number                        75644-298

• -
THE DEFENDANT:
~    pleaded guilty to count(s)        One of the Information

D    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                  Count
21 :952,960 - Importation Of A Controlled Substance (Felony)                                                            1




     The defendant is sentenced as provided in pages 2 through          2      of this judgment.
                                                                  -  -
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       - - - -
D   The defendant has been found not guilty on count(s)

D   Count(s)                                                  is          dismissed on the motion of the United States.

~    Assessment : $ 100.00, waived.


•    NT A Assessment*: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine                  •    Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.




                                                                    HON. CATHY ANN BENCIVENGO
                                                                    UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-02673-CAB Document 35 Filed 06/19/20 PageID.101 Page 2 of 2

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ROXANA MULATO HERNANDEZ ( 1)                                             Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-02673-CAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-four (24) months as to Count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed thisjudgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
at
     - - - - - - - - - -- - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-02673-CAB
